Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


11-4-2008

Buggs v. Tennis
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-3394




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Buggs v. Tennis" (2008). 2008 Decisions. Paper 273.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/273


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                               NOT PRECEDENTIAL


                         IN THE UNITED STATES COURT
                                  OF APPEALS
                             FOR THE THIRD CIRCUIT


                                     NO. 06-3394


                            JOHN HOWARD BUGGS, JR.
                                   Appellant

                                          v.

                FRANKLIN J. TENNIS; THE DISTRICT ATTORNEY
                     OF THE COUNTY OF PHILADELPHIA;
                 THE ATTORNEY GENERAL OF PENNSYLVANIA




                   On Appeal From the United States District Court
                      For the Eastern District of Pennsylvania
                       (D.C. Civil Action No. 05-cv-04865)
                      District Judge: Hon. Edmund V. Ludwig


                   Submitted Pursuant to Third Circuit LAR 34.1(a)
                                  October 31, 2008

               BEFORE: SLOVITER, STAPLETON, and TASHIMA,*
                              Circuit Judges

                          (Opinion Filed: November 4, 2008)




       *Hon. A. Wallace Tashima, Senior United States Circuit Judge for the Ninth
Circuit, sitting by designation.
                                OPINION OF THE COURT




STAPLETON, Circuit Judge:

       John Buggs filed a petition for habeas corpus relief claiming that his attorney’s

failure to solicit testimony from his friends and close family about the victim’s purported

reputation for dishonesty rendered the attorney’s assistance ineffective and thus denied

him a fair trial. The District Court denied his petition; we will affirm.

                                             I.

       Because we write only for the parties who are familiar with the factual context and

procedural history of the case, we set forth only those facts necessary to our analysis.

       Buggs was convicted of raping his cousin on three separate occasions, first when

she was nine years old, then when she was twelve, and finally when she was seventeen.

After this final incident, she confided in a friend who urged her to go to the police; this

report ultimately led to Buggs’s arrest and indictment. Buggs opted for a bench trial

where he testified that he had not had sexual contact with the victim until she was

seventeen, and only consensual contact thereafter. He was convicted on all three counts

of rape.

                                            II.

       The gravamen of Buggs’s ineffective assistance claim is that his attorney failed to

                                              2
call and/or question some of his close friends and family members, who were apparently

prepared to testify that the victim had a reputation for dishonesty.1 Reviewing this claim,

Pennsylvania’s PCRA court considered the potential prejudice that this omission visited,

which it concluded was none, and refused to set aside his conviction. Under the

Antiterrorism and Effective Death Penalty Act, we will not grant habeas relief unless this

decision ignored or misapprehended Supreme Court precedent on point, arrived at a

conclusion contrary to that precedent when “confront[ing] a set of facts that are materially

indistinguishable” from it, or involved an “unreasonable application of . . . clearly

established federal law, as determined by the Supreme Court of the United States.”

Williams v. Taylor, 529 U.S. 362, 406 (2000). Because Buggs cites no case where the

Supreme Court granted relief on a materially indistinguishable set of facts, nor any

precedent that he believes was misapprehended or ignored, he is left to argue that the state

courts applied the existing precedent governing ineffective assistance claims – precedent

that demands Buggs show that 1) his counsel’s performance fell below an “objective

standard of reasonableness,” and 2) prejudice – in an unreasonable way. See, e.g.,

Strickland v. Washington, 466 U.S. 668 (1984).

       As noted above, the PCRA court’s opinion was confined to the prejudice prong. It

concluded that it was highly unlikely that soliciting testimony from witnesses who were



   1
    We have jurisdiction pursuant to 28 U.S.C. § 1291. Because the District Court did
not conduct an evidentiary hearing, we review its findings of fact and conclusions of law
without deference. Slutzker v. Johnson, 393 F.3d 373, 378 (3d Cir. 2004).

                                              3
clearly not impartial about the victim’s purported reputation for dishonesty would have

changed the outcome. This is especially so because Buggs’s attorney attacked the

victim’s credibility in other ways, exposing inconsistencies in her account, pointing out

her delay in coming forward, and by putting Buggs on the stand so that he could testify

that the victim was lying about the dimensions of their relationship. As a result, the

PCRA court concluded that there is no “reasonable probability that, but for [this

omission], the result of the proceeding would have been different,” and this conclusion

was affirmed by the Superior Court.2 We cannot say that this result constituted an

unreasonable application of clearly established federal law.

                                             III.

         The judgment of the District Court will be affirmed.




   2
       The Pennsylvania Supreme Court denied discretionary review.

                                              4